USCA4 Appeal: 22-1334      Doc: 8         Filed: 07/25/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1334


        RONALD SATISH EMRIT,

                             Plaintiff - Appellant,

                      v.

        CENTRAL INTELLIGENCE AGENCY (CIA); DIRECTOR OF NATIONAL
        INTELLIGENCE (DNI); NATIONAL SECURITY COUNCIL (NSC),

                             Defendants - Appellees.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:22-cv-00035-GMG-RWT)


        Submitted: July 21, 2022                                            Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Ronald Satish Emrit, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1334      Doc: 8         Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

               Ronald Satish Emrit seeks to appeal the district court’s order referring his case to a

        magistrate judge. This court may exercise jurisdiction only over final orders, 28 U.S.C.

        § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

        54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

        Emrit seeks to appeal is neither a final order nor an appealable interlocutory or collateral

        order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2